Citation Nr: 1720062	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  06-35 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an increased rating for peripheral neuropathy for the left lower extremity rated as 10 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy for the right lower extremity rated as 10 percent disabling.

3.  Entitlement to an initial rating in excess of 30 percent, to a rating in excess of 50 percent from August 3, 2010, and in excess of 30 percent from January 18, 2012 for post-operative pseudophakia, right, immature cataract, left, and diabetic retinopathy associated with diabetes mellitus with erectile dysfunction.

4.  Entitlement to an initial rating, from October 4, 2005 to March 21, 2012, in excess of 30 percent disabling for diabetic nephropathy with hypertension associated with diabetes mellitus with erectile dysfunction. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 1971.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila in the Republic of the Philippines. 

The Veteran testified at a hearing before the Board in July 2008.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

In September 2016, the Veteran partially appealed the Board's April 2015 Board decision that denied the issues on appeal to the Court of Appeals for Veterans Claims (CAVC), which issued a Joint Motion for Remand (JMR) in February 2017 that vacated, in part, the Board decision and remanded the case to the Board.  


FINDINGS OF FACT

1.  Since September 6, 2005, the Veteran's peripheral neuropathy of the left lower extremity has manifested as mild incomplete paralysis.

2.  Since September 6, 2005, the Veteran's peripheral neuropathy of the right lower extremity has manifested as mild incomplete paralysis.

3.  For the period prior to August 3, 2010, the Veteran had aphakia of one eye but did not have impairment of visual acuity compensable to a degree greater than 30 percent disabling under the diagnostic codes for rating Impairment of Central Visual Acuity.

4.  For the period from August 3, 2010 to January 17, 2012, the Veteran had aphakia of one eye but did not have impairment of visual acuity compensable to a degree greater than 50 percent disabling under the diagnostic codes for rating Impairment of Central Visual Acuity.

5.  Since January 18, 2012, the Veteran has had aphakia of both eyes but has not had impairment of visual acuity compensable to a degree greater than 30 percent disabling under the diagnostic codes for rating Impairment of Central Visual Acuity.

6.  Prior to March 22, 2012, the Veteran's nephropathy did not manifest as renal dysfunction resulting in albuminuria with some edema, a definite decrease in kidney function, or hypertension at least 40 percent disabling under appropriate diagnostic codes.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met from September 6, 2005.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met from September 6, 2005.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.119, 4.124a, Diagnostic Codes 7913, 8520 (2016).

3.  The criteria for an initial rating in excess of 30 percent and to a rating in excess of 50 percent from August 3, 2010 to January 17, 2012, for post-operative pseudophakia, right, immature cataract, left, and diabetic retinopathy associated with diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.179, Diagnostic Code 6029-6069 (2008).

4.  The criteria for a rating in excess of 30 percent from January 18, 2012 for post-operative pseudophakia, right, immature cataract, left, and diabetic retinopathy associated with diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.179, Diagnostic Codes 6027, 6029-6069 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1 ; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
  
Where entitlement compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
  
Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Pain, in and of itself, that does not result in additional functional loss, however, does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).
Peripheral Neuropathy 

The Veteran seeks an evaluation in excess of 10 percent for his bilateral lower extremity peripheral neuropathy.  The Veteran's nerve disability has been rated under the criteria found at 38 C.F.R. § 4.12a, Diagnostic Code 8520, for each lower extremity.  Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Under Diagnostic code 8520, disability ratings of 10 , 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.  

Additionally, it has also been noted that the Veteran's peripheral neuropathy of the lower extremities involves the femoral nerve as well, which is addressed under Diagnostic Code 8526.  Under this Diagnostic Code, disability ratings of 10, 20, and 30 are warranted, respectively for mild, moderate, and severe incomplete paralysis of the femoral nerve.  A disability rating of 40 percent is warranted for complete paralysis of the femoral nerve, with paralysis of the quadriceps extensor muscles.  

Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve, respectively.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, such use is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  For purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Since the Veteran's symptoms have been identified as mild incomplete paralysis of the sciatic and femoral nerves, and because the medical evidence does not attribute any of his lower extremity symptoms to one nerve or the other, the Board finds that the Veteran's peripheral neuropathy of the lower extremities should remain rated under Diagnostic Code 8520 as this diagnostic code provides for higher ratings than those in Diagnostic Code 8526.  38 C.F.R. § 4.124a.  A separate rating under Diagnostic Code 8526 cannot be granted because it would violate the rule against pyramiding by compensating the Veteran twice for the same symptoms.  38 C.F.R. § 4.14.

The Board has reviewed all the evidence of record regarding the Veteran's peripheral neuropathy in order to make its determination of the whether the Veteran is entitled to a higher rating for any period on appeal.  

VA treatment notes from April 2015 diagnosed the Veteran with peripheral artery disease of the bilateral lower extremities, with no hemodynamically significant stenosis of the bilateral lower extremities.  

A February 2012 VA examination report shows the Veteran had intermittent pain in the bilateral lower extremities.  He also had mild paresthesias and/or dysthesias as well as numbness in the lower extremities.  Strength and reflex test results were normal.  Sensory testing, including light touch, vibration sensation, and cold sensation showed decreased sensation in the bilateral lower extremities.  Also documented was peripheral neuropathy of the lower extremities, noted as mild, incomplete paralysis of the sciatic and femoral nerves.  EMG studies were abnormal in all extremities.  The examiner stated that the Veteran's peripheral neuropathy was considered a major contributing factor to his compromised capability to perform the simplest basic activities for daily living.

A September 2010 VA examination shows that the Veteran had paresthesias and pain of the bilateral lower extremities.  The right lower extremity was cool to touch and the posterior tibial pulse was decreased.  Reflexes for all extremities were hypoactive, or slightly decreased.  The sensory and motor examinations were normal.  During a May 2010 examination, the Veteran's reflexes were slightly diminished in the upper and lower extremities.  The condition prevented participation in sports, severely impacted his ability to perform chores, moderately affected his ability to shop and exercise, and mildly interfered with recreation, travel, bathing, dressing, toileting and grooming.

A VA examination from December 2009 noted a history of peripheral nerve symptoms of the lower extremities manifesting as weakness, numbness, and pain.  The motor and sensory testing was normal for all extremities.  All reflexes were normal.  The examiner observed neuritis and neuralgia, with mild impact on travelling and moderate impact on chores and shopping.  The condition prevented exercise and sports.

A May 2008 VA treatment record indicates continued paresthesias over the lower legs.  In November 2008, he reported pain of both feet with swelling, numbness, and tingling sensation.

The Veteran made a statement in July 2007 that he had incomplete paralysis below the knees.  He reported problems with gait, balance, and walking.  He had difficulty walking long distances and used a cane, insoles, knee braces, and topical ointments to treat his condition.  A subsequent evaluation in September 2007 for his diabetes indicated that he had paresthesias, pain, and gait abnormality.  The examiner observed hypoesthesia over the lower legs and diminished reflexes.  A concurrent VA examination noted a medical history of peripheral nerve symptoms of the bilateral lower extremities characterized by weakness and numbness.  Motor and sensory examinations of the upper and lower extremities were normal.  Reflexes of the upper and lower extremities were somewhat diminished.  An EMG study from April 2007 was cited, which showed that changes were compatible with bilateral S1 radiculopathies, chronic with concomitant bilateral sural neuropathies.  The diagnosis was peripheral neuropathy and radiculopathy, S1, bilateral.  The examiner noted neuritis and neuralgia that had no significant effects on occupation or activities of daily living.

At his July 2006 hearing, the Veteran testified that he felt like an electric current was running through his knees and that his feet were always in pain.  At times he could not walk.  August 2006 VA treatment records show complaint of pain and paresthesias of the soles of both feet and pains over the right knee.  Sensory foot examination was normal.

A review of the Veteran's VA treatment records dated April 2006 show complaint of numbness and paresthesias of the right lower extremity.  Records dated June 2006 show complaint of constant numbness and paresthesias over the S1 distribution.  Objective findings included radiculopathy of the lower extremities.

In October 2005, the Veteran had a VA examination of the spine.  Deep tendon reflexes of the upper and lower extremities were slightly diminished.  The Veteran also had a VA examination addressing diabetes mellitus, type II.  This report shows paresthesias of both lower extremities.  The examiner observed edema of both lower extremities while the examination of the upper extremities was normal.  Deep tendon reflexes and sensory and motor testing of the upper and lower extremities were normal.

After a review of the lay and medical evidence of record, the Board finds that the Veteran's symptoms of his bilateral lower extremity neuropathy do not approximate moderate neuralgia or incomplete paralysis of the sciatic nerve, and as such an increase rating is not warranted.  The Veteran's disability is manifested by paresthesias bilaterally of the feet, bilateral neuropathies, weakness, and numbness.  As such, the criteria for a rating in excess of 10 percent is not supported by the evidence.  

The Veteran has not shown any evidence of moderate of severe neuropathy, characterized by loss of reflexes, muscle atrophy, sensory disturbance, and constant pain.  At his examination October 2005, his sensory examinations were normal.  At his examination in April 2007, the examiner noted neuritis and neuralgia that had no significant effects on occupation or activities of daily living and the same was true in December 2009.  Further, at his most recent examination, from February 2012, it was noted that the Veteran had intermittent pain, mild paresthesias and/or dysthesias as well as numbness in the lower extremities.  Strength and reflex test results were normal.  Sensory testing, including light touch, vibration sensation, and cold sensation showed decreased sensation in the bilateral lower extremities.  Also documented was peripheral neuropathy of the lower extremities, noted as mild, incomplete paralysis of the sciatic and femoral nerves.  EMG studies were abnormal in all extremities.  The examiner stated that the Veteran's peripheral neuropathy was considered a major contributing factor to his compromised capability to perform the simplest basic activities for daily living.

Although the examiner in 2012 notes that his bilateral disability was affecting his activities of daily living, his overall disability was still described as mild with no muscle atrophy, diminished muscle tone, and no absence of sensation.   For these reasons, the Board finds that the overall disability picture associated with the Veteran's bilateral lower extremity sciatic neuropathy more closely approximates neuritis, neuralgia, or incomplete paralysis of the sciatic nerve that is no more than mild in degree, which is consistent with a 10 percent rating; therefore, the criteria for a rating in excess of 10 percent for bilateral lower extremity sciatic neuropathy under DC 8520, or any other applicable diagnostic code, have not been met for any portion of the rating period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

After reviewing all of the evidence the Board finds that a 10 percent rating for the right and left lower extremity is the highest rating to be assigned at this time, as the evidence shows that his disability has manifested as mild incomplete paralysis, with neuritis and neuralgia.  The evidence does not show symptoms of the severity required for a finding of moderate incomplete paralysis.  At most, the medical evidence shows slightly diminished reflexes until February 2012, when the examiner observed decreased sensation on testing.  Further supporting the 10 percent rating per extremity is the February 2012 examiner's finding that the Veteran has mild incomplete paralysis.  A rating in excess of 10 percent is not warranted for any period during the pendency of the claim.  

Extraschedular Referral Analysis 

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the rating criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 10 percent schedular rating for the bilateral peripheral neuropathy for the entire period on appeal was manifested by neuritis and neuralgia with paresthesias bilaterally of the feet, bilateral neuropathies, weakness, and numbness.  The schedular rating criteria, including DCs 8520, 8620, 8720, provide for disability ratings based on the overall severity of neuritis, neuralgia, or incomplete paralysis in the sciatic nerve, respectively, without limitation of the symptoms or functional impairment that may be considered.  The reported impairment of numbness and paresthesias bilaterally due to sciatic radiculopathy symptoms are part of, or similar to, symptoms and overall severity of incomplete paralysis of the sciatic nerve under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology). 

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case. 38 C.F.R. § 3.321 (b)(1).

Eye Disability 

The Veteran seeks an increased rating for his bilateral eye condition (post-operative pseudophakia, right, immature cataract, left, and diabetic retinopathy associated with diabetes mellitus with erectile dysfunction), which was rated 30 percent disabling from August 28, 2006; 50 percent disabling from August 3, 2010; and as 30 percent disabling from January 18, 2012.  The disability has been rated under 38 C.F.R. § 4.84a, Diagnostic Code 6029-6069.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 6029 is for aphakia while Diagnostic Code 6069 addresses visual impairment.  

During the pendency of this appeal, VA revised the schedular rating criteria for evaluating eye disorders, effective December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554 (Nov. 10, 2008); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  Because the Veteran's claim for an increased rating for diabetes mellitus and residuals was received prior to that date, the appeal will be considered under the old criteria.

Under Diagnostic Code 6029 for aphakia, a 30 percent rating is assigned for either bilateral or unilateral aphakia.  38 C.F.R. §4.84a (2008).  The 30 percent rating prescribed for aphakia is a minimum rating to be applied to the unilateral or bilateral condition and is not to be combined with any other rating for impaired vision.  When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction.  When both eyes are aphakic, both will be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70 (6/21).  38 C.F.R. §4.84a, Diagnostic Code 6029, Note.  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  See 38 C.F.R. §§ 4.80, 4.84a, Diagnostic Code 6029, Note.  As a 30 percent evaluation is both the minimum and maximum evaluation provided under this code, no higher evaluation is warranted for aphakia.  Accordingly, impairment of vision must be considered.

For impairment of central visual acuity, evaluations from zero percent to 100 percent based on the degree of the resulting impairment of visual acuity are assigned.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).

During an October 2005 VA examination for diabetes mellitus, the examiner noted that the Veteran's visual acuity was 20/25-1 in the left eye and 20/70 in the right eye.  His visual fields were grossly normal.  Reaction of pupils to light and accommodation were normal as was fundus.  The examiner observed a cataract in the left eye.  The examiner found no visual impairment.

In February 2006, the Veteran's vision in the right eye was 20/80 and 20/20 corrected.  The left eye was 20/40 and 20/25+2 corrected.  The diagnosis was retinopathy, non-proliferative, bilaterally; macular edema of the right eye, resolving, and post-operative pseudophakia, right cataract, immature left.

In April 2006, the Veteran's vision in the right eye was 20/200 and 20/20 corrected.  The left eye was 20/30 and 20/30+3 corrected.  The diagnosis was retinopathy, non-proliferative, bilaterally; macular edema of the right eye, subsided, and post-operative pseudophakia, right cataract, immature left.

June 2006 VA treatment records show a diagnosis of retinopathy, non-proliferative, bilaterally; macular edema of the right eye, subsided, and post-operative pseudophakia, right cataract, immature left.  Testing of the right eye showed 20/200 with 20/20 corrected vision with 20/30 on the left, with 20/20+3 corrected.

The Veteran had a VA examination for diabetes in September 2007.  The examination report notes progressive loss of vision and eye pain.

Eye testing in December 2009 shows vision at 20/80 in the right eye and 20/100 in the left eye.  Corrected vision was not indicated.

The Veteran had a VA eye examination in September 2010.  The examiner stated that the Veteran's visual acuity was worse than 5/200 and that with the left eye exam, the Veteran could count fingers at 3 feet.  Uncorrected, the right eye was 20/200 and 20/60 corrected.  Acuity of the left eye was not addressed.  The examiner noted that the lens of the right eye had been replaced.  The left eye had +3 posterior subcapsular and corticonuclear opacities.  The eye lens was still intact.  Presbyopic changes were observed.  The examiner stated that the funduscopic exam was performed with both eyes dilated and that the retinal exam of the left eye was not assessed well due to the density of the lens opacity.  The diagnosis was diabetic retinopathy, moderate, non proliferative, both eyes; pseudophakia, right eye, and diabetic cataract, left eye.   The eye condition prevented sports and driving.  It severely interfered with chores, shopping, exercise, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.  The examiner stated that the diabetic retinopathy and cataract were progressive based on the series of eye exams.

In September 2010, the Veteran had a VA examination for diabetes mellitus, type II, and its complications.  The Veteran complained of blurred vision.  His eyes were noted as having abnormal visual acuity, visual fields, and funduscopic exam with a cataract in the left eye.

The Veteran had another VA examination in January 2012.  The examiner stated that the Veteran's diagnosis was diabetic retinopathy, moderate, non-proliferative of both eyes; diabetic cataract of the left eye, and blind in one eye with impaired vision in the other eye as of September 2010.  The Veteran underwent cataract surgery with intraocular lens implant in October 2010.  Days after the procedure, the Veteran reported improvement in vision but experienced glare, photophobia, visual impairment, stinging sensation, tearing, and mild pain.  On examination, uncorrected distance vision in the right eye was 20/100 and 20/50 in the left eye.  Uncorrected near vision was 20/100 in both eyes.  Corrected vision for distance and near was 20/40 or better in both eyes.  He had mild conjunctival congestion of the left eye and intraocular lenses of both eyes.  Conjunctival congestion caused the Veteran's tearing, mild pain and some blurred vision.

The Veteran had a VA eye examination in March 2013.  The diagnoses included diabetic retinopathy, non-proliferative of both eyes; pseudophakia, both eyes; diabetic cataracts, both eyes; dry eyes; entropion, lower lid, both eyes; and hypertensive retinopathy, Grade 2, both eyes.  Uncorrected and corrected vision in both eyes, near and far, was 20/40 or better.  The examiner stated that the Veteran had his cataracts removed and replacement intraocular lenses implanted in both eyes.  He did not have aphakia or discoloration of the crystalline lens.

The Board has considered all of the evidence but finds that a rating in excess of 30 percent is not warranted prior to August 3, 2010 under 38 C.F.R. § 4.84a, Diagnostic Code 6029 (2008).  In October 2005, the Veteran's left eye was 20/25-1 and 20/70 in the right eye.  It is unclear whether the test results are corrected or uncorrected, thus, they cannot be used for rating purposes.  In February 2006, visual acuity of the right eye was 20/80 uncorrected and 20/20 corrected.  The left eye was 20/40 uncorrected and 20/25+2 corrected.  The worse eye corrected is the left eye at 20/25+2; therefore, the left eye will be rated based on uncorrected vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6029.  The corrected vision of the right eye, the aphakic eye, is to be rated one step worse than the ascertained value but not better than 20/70.  Id.  Using the ratings for impairment of central visual acuity, a compensable evaluation is not warranted for left eye uncorrected visual acuity of 20/40 and right eye 20/30 corrected vision, with adjustment for aphakia.  Accordingly, the February 2006 testing does not support the assignment of a rating in excess of 30 percent.

In April and June 2006, the visual acuity of the right eye was 20/200 uncorrected and 20/20 corrected.  The left eye was 20/30 uncorrected and 20/30+3 corrected.  The worse eye corrected is the left eye at 20/30+3; therefore, the left eye will be rated based on uncorrected vision.  Id.  Using the ratings for impairment of central visual acuity, a compensable evaluation is not warranted for left eye uncorrected visual acuity of 20/30+3 and right eye 20/30 corrected vision, with adjustment for aphakia.  Accordingly, the April and June 2006 testing does not support the assignment of a rating in excess of 30 percent.

Testing in December 2009 shows only uncorrected vision; thus, the results are not adequate for rating purposes.

Consequently, in light of the foregoing, an initial rating in excess of 30 percent is not warranted for the period prior to August 3, 2010 as the Veteran's visual acuity was not compensable under the diagnostic codes for rating Impairment of Central Visual Acuity.

Regarding entitlement to a disability rating in excess of 50 percent from August 3, 2010 to January 18, 2012, the Board finds that a higher rating is not warranted under 38 C.F.R. § 4.84a, Diagnostic Code 6029 (2008).  In September 2010, the visual acuity of the right eye was 20/200 uncorrected and 20/60 corrected.  The Veteran's left eye was worse than 5/200 and he could count fingers at 3 feet.  See 38 C.F.R. § 4.79.  The worse eye corrected is the left eye; therefore, the left eye will be rated based on uncorrected vision.  Id.  Using the ratings for impairment of central visual acuity, a 50 percent evaluation is warranted for left eye uncorrected visual acuity of 5/200 and right eye 20/70 corrected vision, with adjustment for aphakia.  Accordingly, the September 2010 testing supports the currently assigned rating of 50 percent.

Finally, the Veteran seeks a rating in excess of 30 percent since January 18, 2012.  The January 2012 VA examination report indicates that the Veteran had the lens of his left eye replaced in October 2010; therefore, under the old criteria addressing cataracts (Diagnostic Code 6027), both eyes are considered aphakic.  The minimum rating for aphakia of one or both eyes is 30 percent; thus, the Board finds that the Veteran is currently in receipt of the minimum rating.

A rating in excess of 30 percent from January 18, 2012 is not warranted.  The January 2012 and March 2013 VA examinations show that the Veteran's corrected vision was 20/40, bilaterally.  In September 2015, the Veteran has an ophthalmology outpatient note that recorded his visual acuity at uncorrected vision at 20/100 on the right and 20/30 on the left.  His corrected vision was 20/25 and 20/20 respectively.  Using the ratings for impairment of central visual acuity, a 10 percent evaluation is warranted for corrected visual acuity of 20/50 corrected vision in both eyes, with adjustment for aphakia.  Consequently, the Board finds that the minimum 30 percent rating is warranted from January 18, 2012 based on the Veteran's aphakia of both eyes.  A higher rating is not supported by the evidence.

The Board must also consider assignment of an increased evaluation under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the VA examinations do not indicate blindness or anatomical loss.  See 38 C.F.R. § 4.84, Diagnostic Codes 6061-6062; see also 38 C.F.R. § 3.383(a)(1).  Additionally, the medical evidence of record does not document ptosis, neuritis, diplopia, tuberculosis of the eye, glaucoma, or malignant new growths of the eyeball.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6010, 6012, 6014, 6019, 6026, 6090.  Additionally, diagnostic codes for retina, simple glaucoma, benign new growths, central nystagmus, conjunctivitis, ectropion, entropion, lagophthalmos, loss of eyebrows and eyelashes, and epiphora, do not provide for an evaluation in excess of 30 percent.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6011, 6013, 6015-18, 6020-25.  Finally, uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, intraocular hemorrhage, detached retina, or unhealed injury of the eye, are rated on visual impairment, which, as noted above, does not provide for an increased evaluation.  See 38 C.F.R. § 4.84a, Diagnostic Code 6000-6009.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.

As to a separate or increased rating for impairment of field vision, the Board emphasizes that the January 2012 VA examination report specifically found there was no visual field defect.  Therefore, no evaluation under Diagnostic Code 6080 can be considered.  See 38 C.F.R. §§ 4.76, 4.76a, 4.84a.

The Board has considered whether the disability warrants referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  Here, the Veteran has been granted staged ratings based on his symptoms and the corresponding schedular criteria.  The schedular criteria adequately describe his symptomatology.  While schedular ratings in excess of those assigned herein are provided for under the schedular criteria, the Board finds that referral for extraschedular rating is not warranted as his disability does not present such an exceptional disability picture that the available schedular evaluations are inadequate.




Diabetic Nephropathy

The Veteran seeks an initial rating in excess of 30 percent for the period from October 4, 2005 to March 21, 2012, for his service connected diabetic nephropathy with hypertension associated with diabetes mellitus with erectile dysfunction.  The disability has been rated under 38 C.F.R. § 4.119, Diagnostic Code 7913-7530.  In this case, the diagnostic codes indicate that the Veteran has chronic renal disease due to diabetes mellitus, type II.  Diagnostic Code 7530, chronic renal disease requiring regular dialysis is to be rated as renal dysfunction.  

Renal dysfunction manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent evaluation.  Renal dysfunction resulting in albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101 warrants a 60 percent evaluation.  Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent evaluation.  Finally, renal dysfunction that requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent evaluation.  38 C.F.R. § 4.115a.

Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or; minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating requires diastolic readings of predominantly 110 or more or; systolic readings of 200 or more.  A 40 percent disability rating required diastolic readings of predominantly 120 or more.  A 60 percent disability rating required diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

During an October 2005 VA examination for diabetes mellitus, type II, the examiner indicated that the Veteran had symptoms of diabetic nephropathy, including peripheral edema.  His blood pressure was 150/70.  His BUN was 17.5 MG/DL.  Urinalysis was normal.  Albuminuria was not noted.  The examiner found no kidney disease.  

VA treatment records show that the Veteran's blood pressure was 110/60 in August 2005; 120/80 in December 2005; 140/60 in February 2006; 130/70 in April 2006; 120/70 in June 2006; and 130/70 in August 2006.

The Veteran had VA examinations of the heart and for his diabetes in September 2007.  The report addressing the heart indicates that his blood pressure was 150/60.  The examination report for diabetes shows diabetic nephropathy manifested by peripheral edema, fatigue, and decreased appetite.  The Veteran's blood pressure was 140/70.  BUN was 16.9 and creatine 1.44.  

The Veteran had another VA examination in January 2010 addressing residual complications of his diabetes.  The genitourinary examiner noted blood pressure at 140/70 and grade 1-2 bipedal edema.  Creatinine was 1.52 mg/dl.  BUN was not indicated.  The examiner diagnosed chronic kidney disease, stage 3, secondary to diabetes mellitus, type II.  The condition caused lack of stamina, weakness, or fatigue and resulted in mild impact on performing chores, shopping, exercising, recreation/sports, travelling, and feeding.

A January 2010 VA treatment record shows a blood pressure reading of 150/80.

In September 2010, the Veteran had a VA examination for diabetes mellitus, type II, and its complications.  The examination report indicates nephropathic symptoms of peripheral edema and fatigue.  Creatinine was 1.40 and noted as high.  Urea nitrogen or BUN was 22.66.

The Veteran had a VA examination in March 2012.  Symptoms of nephropathy included persistent proteinuria, persistent edema, and limitation of exertion due to renal dysfunction.  He did not have hypertension or heart disease due to renal dysfunction.  He had calculi of the kidney and reported having passed a stone.  BUN was 21.64 and creatinine was 1.79.  The examiner opined that the Veteran's persistent pedal edema caused mild to moderate restrictions of his activities of daily living thus cause difficulty engaging in any type of full-time employment because of the limited mobility secondary to the persistent lower extremity edema.

In this case an initial rating in excess of 30 percent is not warranted prior to March 22, 2012 because at most, the Veteran's nephropathy resulted in peripheral edema.  VA treatment records and VA examinations clearly show that the Veteran did not meet the criteria for a 40 percent rating for hypertension, which requires diastolic readings of 120 or more.  During this period, his diastolic readings ranged between 60 and 80, far below the required readings of 120.  Further, the evidence does not show that the nephropathy caused albuminuria or a definite decrease in kidney function.  Accordingly, an initial rating in excess of 30 percent is not warranted prior to March 22, 2012.

The Board has considered whether the disability warrants referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  Here, the Veteran has been granted staged ratings based on his symptoms and the corresponding schedular criteria.  The schedular criteria adequately describe his symptomatology.  While schedular ratings in excess of those assigned herein are provided for under the schedular criteria, the Board finds that referral for extraschedular rating is not warranted as his disability does not present such an exceptional disability picture that the available schedular evaluations are inadequate.

In summary, the currently assigned rating is adequate.  The appeal is denied.

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2016).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016). 

The Veteran was provided a VA examination in in October 2005, September 2007, December 2009, January 2010, May 2010, September 2010, August 2011, January 2012, February 2012, December 2012, February 2013, and March 2013, the examiners took into account the Veteran's statements, performed thorough examinations, and provided detailed accounts of his symptomatology for each disorder, which allowed for a fully-informed evaluation of the claimed disability.  Id.  Accordingly, the Board finds that the examination reports are adequate for rating purposes.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

Entitlement to an initial rating in excess of 30 percent, to a rating in excess of 50 percent from August 3, 2010, and in excess of 30 percent from January 18, 2012 for post-operative pseudophakia, right, immature cataract, left, and diabetic retinopathy associated with diabetes mellitus with erectile dysfunction is denied.  

Entitlement to an initial rating in excess of 30 percent for the period of October 4, 2005 to March 21, 2012 for diabetic nephropathy with hypertension associated with diabetes mellitus with erectile dysfunction is denied.



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


